Exhibit 10.103

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made effective as of December 30,
2005 (the “Effective Date”), between VCampus Corporation, a corporation
organized and existing under the laws of the State of Delaware (“VCampus”) and
Narasimhan P. Kannan (“Kannan”).

 

WHEREAS, Kannan currently serves as VCampus’ President and Chief Executive
Officer, although his prior employment agreement expired on June 25, 2005;

 

WHEREAS, VCampus desires to continue to employ Kannan and Kannan desires to
accept such continued employment on the terms and conditions hereinafter set
forth;

 

WHEREAS, the parties hereby acknowledge that the goodwill, continued patronage,
names, addresses and specific business requirements of VCampus’ clients and
customers, and the designs, procedures, systems, strategies, business methods
and know-how of VCampus, having been acquired through VCampus’ efforts and the
expenditure of considerable time and money, are among the principal assets of
VCampus; and

 

WHEREAS, the parties hereby acknowledge that as a result of the position(s) in
which Kannan will be employed, Kannan will develop special skills and knowledge
peculiar to VCampus’ business, whereby he will become, through his employment
with VCampus, acquainted with the identities of the clients and customers of
VCampus, and will acquire access to the techniques of VCampus in carrying on its
business, as well as other confidential and proprietary information; and

 

WHEREAS, the parties hereto acknowledge that the Covenants set forth in
Section 8 of this Agreement are necessary for the reasonable and proper
protection of VCampus’ confidential and proprietary information (as defined
herein), customer relationships, and the goodwill of VCampus’ business, and that
such Covenants constitute a material portion of the consideration for Kannan’s
employment hereunder.

 

NOW, THEREFORE, in consideration of the premises and mutual promises and
covenants contained herein, and for other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, the parties
agree as follows:

 

1.               Term.  VCampus agrees to employ Kannan, and Kannan agrees to be
employed, as President and Chief Executive Officer of VCampus, for a term
commencing on the Effective Date and ending as of December 31, 2006
(hereinafter, the “Initial Term”), unless such employment is sooner terminated
as provided herein.

 

--------------------------------------------------------------------------------


 

2.               Renewal Terms.  Unless either party provides written notice to
the other of its/his intention not to renew the Agreement at least thirty (30)
days prior to the expiration of the Initial Term (or the then current renewal
term thereof), this Agreement shall be automatically renewed for consecutive
additional one (1) year renewal terms, subject to the termination provisions set
forth in Section 6 hereof.

 

3.               Compensation.

 

(a)          Base Salary.  In consideration of Kannan’s services as President
and Chief Executive Officer (or any other capacity in which Kannan may be
employed by VCampus), VCampus shall pay Kannan a minimum annual base salary of
Two Hundred Eighty Thousand Dollars ($280,000.00) per annum (equivalent to
$23,333 per month), payable in equal monthly installments in accordance with
VCampus’ normal payroll practices.  Provided, however, VCampus shall be entitled
to retain from any payments due to Kannan hereunder, on a net (after tax) basis,
up to Three Thousand Dollars ($3,000.00) per month, to be applied to the
repayment of any and all indebtedness owed by Kannan to VCampus.  Both parties
acknowledge and agree that nothing in the foregoing provision of this
Section 3(a) in any way modifies the terms of the outstanding indebtedness from
Kannan to VCampus and that the terms of such indebtedness remain in full force
and effect.

 

(b)         Performance Bonuses.  Kannan shall be eligible to receive
performance bonuses, as determined by the Board of Directors of VCampus, based
upon the criteria described in Exhibit A attached hereto.  The performance
bonuses will be calculated based on calendar year performance (except any 2005
bonus shall be based only on 4th quarter 2005 performance) and shall be payable
during the first quarter following the end of each calendar year covered by the
Agreement.  Kannan and VCampus agree to negotiate in good faith to determine the
performance criteria for any renewal terms under this Agreement to be used for
establishing Kannan’s potential performance bonus.

 

4.               Employee Benefits, Vacation.  During the term of this
Agreement, Kannan shall be eligible to receive and/or participate in all regular
employee benefits that are offered by VCampus to its executive employees,
including, without limitation, major medical, dental, 401(k) Retirement Plan and
long- and short-term disability insurance coverage for Kannan.  VCampus also
agrees that during the term of this Agreement it will pay premiums of up to
$2,000 per year for Kannan’s supplemental life insurance coverage.  Except for
the specific employee benefits set forth above, VCampus shall have no obligation
to provide Kannan with life insurance, car allowance, memberships or any other
similar executive benefits.  During the initial term or any renewal terms
hereof, Kannan shall be entitled to receive up to two hundred (200) hours of
paid vacation per calendar year (or a pro rata portion thereof based on the
length of the then current term).  Kannan may only carry over a number of hours
of

 

--------------------------------------------------------------------------------


 

accrued but unused vacation from one calendar year to the next in accordance
with the VCampus’ customary employee policy (currently a maximum of one week). 
Except as may be required by law or as specifically provided herein, VCampus
will not provide Kannan with monetary compensation for such accrued but unused
vacation time that exceeds the maximum allowed to regular employees.

 

5.               Reimbursement of Expenses.  Kannan is authorized to incur
reasonable expenses in connection with the business of VCampus including
expenses for travel and similar items.  VCampus will reimburse Kannan for all
such reasonable and management-approved expenses upon presentation of an
itemized account of expenditures.  In particular, Kannan will be entitled to
receive an allowance for mobile phone expenses related to VCampus of $175.00 per
month.

 

6.               Termination.

 

(a)              Termination Without Cause.  Either VCampus or Kannan may
terminate this Agreement without cause with sixty (60) days written notice to
the other party.  Upon termination without cause by Kannan, Kannan shall receive
accrued but unpaid base salary for days worked prior to termination.  If
terminated without cause by VCampus, Kannan will also receive accrued but unpaid
pro rata performance bonus (as determined in the reasonable discretion of the
board of directors of VCampus), if any, for days worked prior to termination as
well as the Severance Benefit described in Section 7.  If VCampus fails to
provide sixty (60) days advance written notice of its intention to terminate
without cause, in its sole discretion VCampus may elect to pay Kannan his
regular base salary in lieu of such notice for all or a portion of such notice
period.

 

(b)             Termination for “Cause”.  VCampus may discharge Kannan
immediately and without any advance notice for “Cause,” which shall be limited
to:

 

(i)                                     Kannan’s gross negligence or willful
misconduct that results in material harm to the financial condition, business,
assets, or prospects of VCampus;

 

(ii)                                  the conviction of, or the entering of a
plea of no contest by, Kannan for a felony or crime involving moral turpitude;

 

(iii)                               the Board of Directors determines that
Kannan has engaged in theft, fraud, misappropriation or embezzlement in
connection with his services for VCampus; or

 

(iv)                              the Board of Directors determines that Kannan
has repeatedly failed to carry out the reasonable directions of the Board of
Directors of VCampus, which failure cannot be cured or shall not have been cured
within thirty (30) days after receipt by Kannan of written notice specifying in
reasonable detail the failure to so carry out such directions.

 

--------------------------------------------------------------------------------


 

If Kannan is terminated for “Cause,” pursuant to subsection 6(b)(i),
6(b)(iii) or 6(b)(iv), VCampus agrees to provide Kannan with written notice of
the reasons for its decision to terminate his employment.  Upon receipt of such
notice from VCampus, Kannan’s employment with VCampus shall be temporarily
suspended for a period of thirty (30) days following his receipt of such written
notice (the “Suspension Period”) and he shall have thirty (30) days in which to
respond to the Board of Directors.  During the Suspension Period, Kannan shall
continue to receive the compensation and benefits set out in
Section 3(a) hereof, but Kannan agrees that he shall not have any rights to vest
or exercise his options during such period.  If in the sole discretion of the
Board of Directors, Kannan’s response to the Board of Directors’ written notice
is satisfactory, Kannan shall be reinstated to his position and any options held
by Kannan will vest as if his employment had never been suspended.

 

In the alternative, if, in the sole discretion of the Board of Directors,
Kannan’s response to the Board of Directors’ written notice is unsatisfactory
for any reason whatsoever, then Kannan’s employment hereunder will be terminated
immediately.  Provided, however, that within thirty (30) days after such
termination, Kannan may elect to commence an arbitration proceeding in Reston,
Virginia (or Raleigh, North Carolina) to determine whether Kannan may be
entitled to the Severance Benefit provided in Section 7, but not for the purpose
of reinstatement.  Any such arbitration proceeding shall be conducted before a
panel of arbitrators in accordance with the rules of the American Arbitration
Association then in effect.  The expenses of the parties to such arbitration
shall be apportioned as determined by the arbitration panel.

 

(c)              Termination for “Good Reason”.  Kannan may terminate this
Agreement for “Good Reason” (as defined below) by giving VCampus written notice
of the event constituting Good Reason.  Such termination shall become effective
thirty (30) days following delivery of notice thereof by Kannan to VCampus.  If
Kannan terminates this Agreement for Good Reason, Kannan shall be entitled to
receive the Severance Benefit described in Section 7.

 

“Good Reason” shall exist if:

 

i.  There occurs a “Change of Control” (as defined in subsection 6(c)(iv)),
pursuant to which Kannan exercises the option, within a ninety (90) day period
commencing three (3) months after the Change of Control, to terminate his
employment voluntarily, or

 

ii.  There is a material change in Kannan’s duties, titles, authority or
position with VCampus, excluding isolated or insubstantial action not taken in
bad faith and remedied by VCampus within thirty (30) days after receipt of
notice thereof by Kannan;

 

--------------------------------------------------------------------------------


 

iii.  There is a failure by VCampus to comply with any material provision of
this Agreement and such failure has continued for a period of thirty (30) days
after notice of such failure has been given by Kannan to VCampus.

 

iv.  For purposes of this Agreement, “Change of Control” shall mean (1) any
merger, exchange offer involving VCampus’ stockholders, or sale of all or
substantially all of the assets of VCampus, in each case only if the
stockholders of VCampus immediately prior to such transaction own less than a
majority of the voting shares of the entity surviving such transaction; and
(2) a one-time change in the composition of a majority of the members of the
VCampus Board of Directors.

 

(d)             Termination due to Death or Disability.  In the event of
Kannan’s death or “disability” (as defined below), this Agreement shall
terminate immediately, and VCampus shall pay to Kannan’s spouse or beneficiary
(a) Kannan’s accrued unpaid base salary and (b) a prorated bonus, if earned and
approved by the Board, for the portion of the year during which Kannan was
employed by VCampus.  For purposes of this Agreement, “disability” shall mean
the event of Kannan’s physical or mental inability (as verified by a physician
selected by VCampus) to perform his essential functions hereunder, with or
without reasonable accommodation, for a period of at least sixty (60)
consecutive days during the Agreement.

 

7.               Severance Benefit.  If this Agreement is terminated (i) by
VCampus under Section 6(a) hereof, or by Kannan under Section 6(c) hereof, then
Kannan shall be entitled to receive, as his exclusive remedy for such
termination, the severance benefit set forth in this Section 7 (the “Severance
Benefit”).  The Severance Benefit shall equal six (6) months of Kannan’s base
salary, less required withholdings.  The Severance Benefit shall be payable to
Kannan in equal monthly installments consistent with VCampus’ standard payroll
practices (the “Severance Period”), the first of such installments to be due
within thirty (30) days after termination hereof.  VCampus’ obligation to pay
the Severance Benefit described herein is conditioned upon Kannan’s execution of
a full Release of all claims that Kannan may have against VCampus in a form
satisfactory to VCampus.

 

8.               Restrictive Covenants.  In exchange for VCampus’ agreement to
renew the employment of Kannan on the terms set forth herein, Kannan agrees that
the following restrictions shall apply during Kannan’s employment and for the
indicated periods of time following the termination of Kannan’s employment.

 

(a)          Non-solicitation of Customers.  During Kannan’s employment with
VCampus, and for the one (1) year period of time following termination of his
employment by either party for any reason whatsoever, Kannan agrees not to
solicit business with any client or customer of VCampus (which did business with
VCampus during Kannan’s employment), whether or not

 

--------------------------------------------------------------------------------


 

VCampus is doing work for such client or customer as of the date of termination
of Kannan’s employment.

 

(b)         Nonsolicitation of Employees.  During Kannan’s employment with
VCampus, and for the one (1) year period following termination or expiration of
his employment by either party for any reason whatsoever, Kannan further agrees
not to initiate contact with, solicit, entice, or attempt to entice in any form,
fashion or manner any employee of VCampus for the purpose of inducing that
employee to terminate his/her employment with VCampus.

 

(c)          Non-disclosure.  During Kannan’s employment and for a period of one
(1) year after termination of his employment by either party for any reason
whatsoever, Kannan agrees not to disclose, or to knowingly allow any other
employee to disclose, to any other person or business entity, or use for
personal profit or gain, any confidential or proprietary information of VCampus,
regardless of whether the same shall be or may have been originated, discovered
or invented by Kannan or by Kannan in conjunction with others.  For purposes of
this Agreement, the term “confidential or proprietary information” shall
include, without limitation: the names, addresses and telephone numbers of past,
present and prospective clients or customers of VCampus, as well as products,
designs, business plans, proposed business development, marketing strategies,
customers requirements, contractual provisions, employee capabilities, proposed
marketing initiatives, pricing methods, company earnings, computer software and
reporting systems; and the procedures, systems and business methods of VCampus.

 

9.               Remedies for Breach.  Kannan hereby acknowledges and agrees
that a violation of any of the covenants set forth in Section 8 (the
“Covenants”) would result in immediate and irreparable harm to VCampus, and that
VCampus’ remedies at law, including, without limitation, the award of money
damages, would be inadequate relief to VCampus for any such violation. 
Therefore, any violation or threatened violation by Kannan of the Covenants
shall give VCampus the right to enforce such Covenants through specific
performance, temporary restraining order, preliminary or permanent injunction,
and other equitable relief.  Such remedies shall be cumulative and in addition
to any other remedies VCampus may have, at law or in equity.

 

10.         No Conflict.  Kannan represents and warrants to VCampus that to his
knowledge, neither the execution and delivery of this Agreement, nor the
performance of his duties hereunder violates or will violate the provisions of
any other agreement to which he is a party or by which he is bound.  Kannan
agrees to hold harmless and indemnify VCampus in the event that of any claims
against VCampus arising out of such breach.

 

--------------------------------------------------------------------------------


 

11.         Return of VCampus Property; Assignment of Inventions.

 

a.  Return of VCampus Property.  Upon the termination of Kannan’s employment
with VCampus for any reason, Kannan shall leave with or return to VCampus all
personal property belonging to VCampus (“VCampus Property”) that is in Kannan ‘s
possession or control as of the date of such termination of employment,
including, without limitation, all records, papers, drawings, notebooks,
specifications, marketing materials, software, reports, proposals, equipment, or
any other device, document or possession, however obtained, whether or not such
VCampus Property contains confidential or proprietary information of VCampus as
described in Section 8(c) hereof.

 

b.  Assignment of Inventions.  If at any time or times during Kannan’s
employment, Kannan shall (either alone or with others) make, conceive, discover
or reduce to practice any invention, modification, discovery, design,
development, improvement, process, software program, work of authorship,
documentation, formula, data, technique, know-how, secret or intellectual
property right whatsoever, or any interest therein (whether or not patentable or
registrable under copyright or similar statutes or subject to analogous
protection)(herein called “Developments”) that (i) relates to the business of
VCampus or that may be used in relation therewith, (ii) results from tasks
assigned him by VCampus, or (iii) results from the use of premises or personal
property (whether tangible or intangible) owned, leased or contracted for by
VCampus, such Developments and the benefits thereof shall immediately become the
sole and absolute property of VCampus and its assigns, and Kannan shall promptly
disclose to VCampus (or any persons designated by it) each such Development and
hereby assigns any rights Kannan may have or acquire in the Developments and
benefits and/or rights resulting therefrom to VCampus and its assigns without
further compensation and shall communicate, without cost or delay, and without
publishing the same, all available information relating thereto (with all
necessary plans and models) to VCampus.

 

c.  Cooperation.  Upon disclosure of each Development to VCampus, Kannan will
during his employment and at any time thereafter, at the request and expense of
VCampus, sign, execute, make and do all deeds, documents, acts and things as
VCampus and its duly authorized agents may reasonably require: (i) to apply for,
obtain and vest in the name of VCampus alone (unless VCampus otherwise directs)
letters patent, copyrights or other analogous protection in any country
throughout the world and when so obtained or vested to renew and restore the
same; and (i) to defend any opposition proceedings in respect of such
applications and any opposition proceedings or petitions or applications for
revocation of such letters patent, copyright or other analogous protection.

 

d.  Power of Attorney.  In the event VCampus is unable, after reasonable effort,
to secure Kannan’s signature on any letters patent, copyright or other analogous
protection relating to a Development, whether because of Kannan’s physical or

 

--------------------------------------------------------------------------------


 

mental incapacity or for any other reason, Kannan hereby irrevocably designates
and appoints VCampus and its duly authorized officers and agents as Kannan’s
agents and attorneys-in-fact, to act for and on behalf of Kannan and stead to
execute and file any such application or applications and to do all other
lawfully permitted acts to further the prosecution and issuance of letters
patent, copyright or other analagous protection thereon with the same legal
force and effect as if executed by Kannan.

 

12.         Survival.  The provisions of Sections 8, 9, 10 and 11 hereof shall
survive the termination of this Agreement, regardless of the manner or cause of
such termination.

 

13.         Effect of Agreement. This Agreement sets forth the final and
complete Agreement of the parties with respect to the subject matter hereof. It
shall not be assigned by Kannan and may not be modified except by way of a
writing executed by both parties.  All terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
parties hereto and their successors and assigns.

 

14.         Notices.  Any Notice, demand, or other communication required or
permitted hereunder shall be deemed properly given when placed in writing and
deposited in the United States Postal Service, by registered mail, postage
prepaid, overnight mail or personal delivery, addressed as follows:

 

If to Kannan:

 

Narasimhan P. Kannan

(at his address as shown on the records of VCampus)

 

If to VCampus:

 

VCampus Corporation

1850 Centennial Park Drive, Suite 200

Reston, VA  20191

Attn:  Chief Financial Officer

 

With a copy to:

 

Maupin Taylor, P.A.

3200 Beechleaf Court

Raleigh, NC 27604

Attn:  Kevin A. Prakke

 

15.         Governing Law.  The provisions of this Agreement and any disputes
arising hereunder shall be governed by and construed in accordance with the laws
of the Commonwealth of Virginia.

 

16.         Amendment and Waiver.  No amendment or modification of this
Agreement shall be valid or binding upon VCampus unless made in writing and
signed by a duly

 

--------------------------------------------------------------------------------


 

authorized representative of VCampus, or upon Kannan unless made in writing and
signed by Kannan.

 

[Signature page follows.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and their seals affixed hereto as of the day and year first above
written.

 

 

VCampus Corporation

 

 

 

 

 

 

 

By:

 

/s/ Christopher L. Nelson

 

 

Name:

Christopher L. Nelson

 

 

Title: Chief Financial Officer

 

 

 

 

 

/s/ Narasimhan P. Kannan

  (SEAL)

 

Narasimhan P. Kannan

 

 

--------------------------------------------------------------------------------